FIRST AMENDMENT TO

2003 AMENDED AND RESTATED CREDIT AGREEMENT

     
Parties:
 

“CoBank”:
  CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
 
   
“Borrower”:
  National Cooperative Refinery Association
2000 Main Street
P.O. Box 1404
McPherson, Kansas 67460
 
   
“Syndication Parties”:
  Whose signatures appear below

Execution Date: December      , 2005

Recitals:

A. CoBank (in its capacity as the Administrative Agent (“Agent”) and as a
Syndication Party) and Borrower have entered into that certain 2003 Amended and
Restated Credit Agreement dated as of December 16, 2003 (as amended, modified,
or supplemented from time to time, the “Credit Agreement”) pursuant to which
CoBank and any entity which becomes a “Syndication Party” has extended certain
credit facilities to Borrower under the terms and conditions set forth in the
Credit Agreement.

B. Borrower has requested that the Agent and the Syndication Parties extend the
maturity date of the 2-Year Facility and make certain other modifications, which
the Agent and the Syndication Parties are willing to do under the terms and
conditions as set forth in this First Amendment to 2003 Amended and Restated
Credit Agreement (“First Amendment”).

Agreement:

Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1.

1

Amendments to Credit Agreement. The Credit Agreement is amended as of the
Effective Date as follows:

1.1 The following Sections in Article 1 are hereby amended in their entirety to
read as follows:

1.18 Committed Letter of Credit Fee: shall mean a fee equal to 100.0 basis
points multiplied by the face amount of the Committed Letter of Credit.

1.20 Commitment Fee Factor: shall mean 20 basis points.

1.49 LIBOR Margin: shall mean 100.0 basis points.

1.54 Member: shall mean each of the following Persons: CHS, Inc.; Growmark,
Inc.; and MFA Oil Company.

              1.56   Member Percentage: shall mean the following:
 
                 
 
           
1.75
  For CHS, Inc. – 74.453%
For Growmark, Inc. – 18.598%
For MFA Oil Company – 6.949%.
[Intentionally Omitted].  




 
                 
 
            1.82   2-Year Maturity Date: December 16, 2006.
 
                 
 
           
 
    1.2     Section 7.1 is hereby amended in its entirety to read as follows:

7.1 Security Interest. The Advances made under this Credit Agreement are being
made on an unsecured basis, except (a) with respect to the Cash Collateral
Account as provided in Section 3.6, and (b) the statutory lien in favor of
CoBank, but not in favor of any other Syndication Party, in the Bank Equity
Interests.

     
 
  1.3Subsection 9.1.4 is hereby amended in its entirety to read as follows:
 
  9.1.4[Intentionally Omitted].
 
   
 
  1.4Subsection 10.14 is hereby amended in its entirety to read as follows:
10.14
  [Intentionally Omitted].
 
   

1.5 The following terms are deleted from the list of definitions following
Section 1.84: (a) “Collateral”; and (b) “Default Collateral”.

1.6 Exhibit 1.76 is replaced in its entirety with Exhibit 1.76 hereto , and
Exhibit 8.11 is replaced in its entirety with Exhibit 8.11 hereto.

2. Conditions to Effectiveness of this First Amendment. The effectiveness of
this First Amendment is subject to satisfaction, in the Administrative Agent’s
sole discretion, of each of the following conditions precedent (the date on
which all such conditions precedent are so satisfied shall be the “Effective
Date”):

2.1 Delivery of Executed Loan Documents. The Administrative Agent shall have
received originals of this First Amendment duly executed by Borrower and all
other parties hereto.

2.2 Representations and Warranties. The representations and warranties of
Borrower in the Credit Agreement shall be true and correct in all material
respects on and as of the Effective Date as though made on and as of such date.

2.3 No Event of Default. No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Effective Date of this First
Amendment.

2.4 Payment of Fees and Expenses. Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available federal funds: (a) a fee in the
amount of 10 basis points multiplied by the Aggregate 2-Year Commitment (“Up
Front Fee”); (b) all fees presently due under the Credit Agreement (as amended
by this First Amendment); and (c) all expenses owing as of the Effective Date
pursuant to Section 15.1 of the Credit Agreement.

3. General Provisions.

3.1 No Other Modifications. The Credit Agreement, as expressly modified herein,
shall continue in full force and effect and be binding upon the parties thereto.

3.2 Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of Borrower, Agent, and the Syndication Parties, and their
respective successors and assigns, except that Borrower may not assign or
transfer its rights or obligations hereunder without the prior written consent
of all the Syndication Parties.

3.3 Definitions. Capitalized terms used, but not defined, in this First
Amendment shall have the meaning set forth in the Credit Agreement.

3.4 Severability. Should any provision of this First Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this First Amendment and all remaining provision of this
First Amendment shall be fully enforceable.

3.5 Governing Law. To the extent not governed by federal law, this First
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.

3.6 Headings. The captions or headings in this First Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this First Amendment.

3.7 Counterparts. This First Amendment may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this First Amendment by telefax,
facsimile, or e-mail transmission of an Adobe® file format document also shall
deliver an original executed counterpart of this First Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this First Amendment.

[Signatures to follow on next page.]

2

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the Effective Date.

          ADMINISTRATIVE AGENT:   CoBank, ACB    
 
  By:  

 
       
 
  Name:
Title:   Michael Tousignant
Vice President
 
        BORROWER:   National Cooperative Refinery Association

 
       
 
  By:  

 
       
 
  Name:
Title:   John G. Buehrle
CFO
 
       
SYNDICATION PARTIES:
  CoBank, ACB  

 
       
 
  By:  

 
       
 
  Name:
Title:   Michael Tousignant
Vice President

U.S. AgBank, FCB

     
By:
 

 
   
Name:
Title:
  Travis W. Ball
Vice President

3485422_3.DOC

3

EXHIBIT 1.76
to 2003 Amended and Restated Credit Agreement

Subsidiaries

         
Kaw Pipe Line Co.
    66.667 %
Osage Pipeline Co.
    41.18 %
Jayhawk Pipeline, L.L.C.
    100.0 %
Osage Pipeline L.L.C,
    50.0 %
McPherson Agricultural Products L.L.C.
    100.0 %

4

EXHIBIT 8.11
to 2003 Amended and Restated Credit Agreement

Equity Investments

                      Subsidiary   Investment
1.
  Jayhawk Pipeline, L.L.C.
  $ 25,436,046.00  
2.
  Kaw Pipe Line Company
    1,531,156.00  
3.
  Osage Pipeline Company
    8,699,592.00  
4.
  Osage Pipeline, L.L.C.*
    3,986,720.00  
5.
  McPherson Agricultural Products, LLC
    (360,738.00 )

• wholly owned subsidiary of Osage Pipeline Company

5